 298'DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees, professional employees,guards,'and supervisors 6 as de-fined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]MEMBERSREYNOLDS and STYLES took no part in the considerationof the above Decision and Direction of Election.'The Employer employs two watchmen, Collins and Griggs, to be on the Employer'spremises at night to prevent trespassing and theftThey have no production duties andperform no work other than normal plant-protection dutiesWe find that these employeesaie guards and they are, therefore, excludedManhattanOil Corporation,79 NLRB 187.6The Employer contends, and the Petitioner denies, that Obed Martin is a super% isorMartin is a maintenance foieman in charge of a roustabout gang that does repair andbuilding workThere is uncontradicted testimony in the record that he has the authorityto hire and discharge employees employed in his crewWe find that Martin is a super-visor as defined in the Act and lie is, therefore, excludedEDWIN S.RonCH,CLAUDEA.ROUGH,SR.,MINNIEK. ROUGH,MARGUE-RITE R.MUNSON,CLAUDEA.ROUGH,JR., AND ROBERT W. RouGH,INDIVIDUALLY AND AS CO-PARTNERS,D/B/AROUGH'SSAWMILL, LTD.andINTERNATIONALWOODWORKERS ofAMERICA,CIO.Case No.0O-CA-257.May4,1.951Decision and OrderOn August 18, 1950, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices in violation of Section 8 (a) (1) and (3) of theNational Labor Relations Act, as amended, and recommending thatthey cease and desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondents filed exceptions to the Intermediate Re-port and a supporting brief.On October 13, 1950, the Board 1 remanded the proceeding to theTrial Examiner for the purpose of receiving further evidence as tothe nature and extent of the Respondents' operations.On January9, 1951, following a second hearing, the Trial Examiner issued a Sup-plemental Intermediate Report, a copy of which is attached hereto.No exceptions have been filed to this Supplemental Intermediate Re-port, but the Respondents advised the Board that they desire con-1 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Houston and Reynolds]94 NLRB No. 57. ROUCH'S SAWMILL, LTD.299sideration of the entire record, including their previously filed excep-tions and brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearings and finds that no prejudicial error was committed.The rulings are hereby affirmed.2The Board has considered the In-termediate Report, the Supplemental Intermediate Report, the ex-ceptionsand briefs, and the entire record in the case, and hereby adoptsthe findings,conclusions,and recommendations of the Trial Examiner,with the following modifications 31.The Trial Examiner found that the Respondents dischargedHoward Norris because of his membership in and activities on behalfof the Union, and thereby violated Section 8 (a) (1) and (3) of theAct.We do not agree.As set forth in the Intermediate Report, itwas this employee's duty to separate good lumber from waste edgings.On three separate occasions during the 4-week period preceding Nor-ris' discharge, Respondent Ed Rouch found fault with his work andwarned him against discarding good lumber. In response to the lastsuch warning, Norris told Rouch that he wished Rouch would firehim, and that he "didn't care."We are unable to condone this at-titude by Norris toward his Employer's repeated criticisms.Nor dowe deem significant, as did the Trial Examiner, the testimony of otheremployees that during the same period Norris threw waste edgingswhere good lumber only was to go.This assertion, if true, is not in-consistent with Bouch's testimony that Norris used poor judgmentin discarding good wood. It is true that the Respondents were awareof Norris' activities on behalf of the Union and, 4 months previously,had unlawfully interfered with such activities by other employees.Although the matter is not free from doubt, eve are not convinced, onthe record as a whole, that the Respondents were motivated by an anti-union animus in discharging Norris.Accordingly, we shall dismissthe complaint as to him.'2.We agree with the Trial Examiner's conclusion that the Respond-ents violated Section 8 (a) (1) of the Act independently of the dis-2Contrary to the Respondents' contention, we find nothing in the record or IntermediateReport reflecting bias or prejudice by the Ttial Examiner in either the conduct of thehearing or his findings, conclusions,and recommendations4We find no merit in the Respondents' contention that certain allegations of the com-plaint should be dismissed because they occurred more than 6 months before the thirdamended chargeThe timely filing of the original charge tolled the statute of limitationswith respect to any matters that might pi operly be included in a complaint based onthat originalcharge.Ilhnoii Bell Telephone Company,88 NLRB 1171,and cases citedthereinThe Trial Examiner inadvehtently reported that Silas Croy testified that lie was hiton the leg by an edging thrown by NorrisCroy testified, and we find, that he was hitby an edging thrown by StrongAs Croy also credibly testified that lie did not report thisincident to the Respondents,we deem this correction of the Intermediate Report to beirrelevant to our adoption of, the Trial Examiner's conclusion that the Respondentsdiscriminatorily discharged Earl Strong as alleged in the complaint. 300DECISIONSOF NATIONALLABOR RELATIONS BOARDcriminatory discharges of Robert Adams, Earl Strong, and OrvilleCave.Unlike the Trial Examiner, however, in finding that RobertRouch's speech to the employees on June 29, 1949, contained a threatto withdraw certain material benefits in the event the Union wonthe pending election, we do not rely upon Rouch's testimony at thehearing, wherein Rouch explained his earlier statements. In thecourse of the speech, Rouch said, ". . . it has been our pleasure to help,a number of you personally. If the Union wins in this election youwill no longer have this privilege and the fine personal relationshipwhich has existed between us is going to disappear."As reported indetail in the Intermediate Report, the Respondents had for some timefavored their employees with personal loans, reduced purchasing rates,and other accommodations.We find that the employees necessarily un-derstood Robert Rouch's mention of past "help" as referring to thesebenefits.Indeed, at the start of the Union's organizational campaignseveral months before, Claude Rouch, Sr., while explaining to the em-ployees the reasons for the Respondents' opposition to the Union, hadunequivocally said that if the employees designated the Union to rep-resent them these accommodations would be discontinued. In thesecircumstances, we reject the Respondents' contention that the June 29speech was but an expression of opinion and privileged under Section8 (c) of the Act.'OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondents, Edwin S. Rouch, ClaudeA. Rouch, Sr., Minnie K. Rouch, Marguerite R. Munson, Claude A.Rouch, Jr., and Robert W. Rouch, individually and as co-partners,d/b/a Rouch's Sawmill, Ltd., Springville, California, their agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in International Woodworkers ofAmerica, CIO, or any other labor organization of their employees,by discharging employees or in any manner discriminating in regardto their hire and tenure of employment or any term or condition ofemployment.(b)Threatening the withdrawal of benefits, accommodations, andprivileges, or in any other manner interfering with, restraining, orcoercing their employees in the exercise of the right to self-organiza-tion, to join or assist InternationalWoodworkers of America, CIO,or any other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activ-ities for the purposes of collective bargaining or other mutual aid6The Linde Air Products Company,86 NLRB 1333 ROUCH'S SAWMILL, LTD.301or protection, and to refrain from any and all such activities exceptto the extent that such right' may be affected by an agreement requir-ing membership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Earl Strong and Orville Cave immediate and full re-instatement to their former or substantially equivalent positionswithout prejudice to their seniority or other rights and privileges,and make Earl Strong, Orville Cave, and Robert W. Adams wholein the manner set forth in the section of the Intermediate Reportentitled "The remedy."(b)Upon request, make available to the National Labor RelationsBoard, or its agents, for examination and copying, all payroll records,social security payment records, time cards, personnel records andreports, and all other records necessary to analyze the amounts ofback pay due and the right of reinstatement under the terms of thisOrder.(c)Post at their plant at or near Springville, California, copiesof the notice attached hereto marked Appendix.6 Copies of saidnotice, to be furnished by the Regional Director for the TwentiethRegion, shall, after being duly signed by the Respondents' repre-sentative, be posted by the Respondents immediately upon receiptthereof and maintained by them for a period of sixty (60) consecu-tive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondents to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for the Twentieth Region inwriting, within ten (10) days from the date of this Order, whatsteps the Respondents have taken to comply herewith.IT IS FURTIlEll ORDERED that the complaint, insofar as it alleges thatthe Respondents violated Section 8 (a) (3) by discharging Howard.Norris, be, and it hereby is, dismissed.AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:8 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall he inserted before the mords "A Decision and Order," the voids "A Decice ofthe United States Court of Appeals Enforcing." 302DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT discourage membership in INTERNATIONAL WOOD-WORKERS OF AMERICA, CIO, or any other labor organization ofour employees, by discharging any of our employees, or in anyother manner discriminating as to their hire and tenure of em-ployment or any term or condition of employment.WE. WILL NOT threaten our employees with loss of privileges,benefits, or accommodations, or in any other manner interferewith, restrain, or coerce our employees in the exercise of the rightto self-organization, to form labor organizations, to join or assistINTERNATIONALWOODWORKERS OF AMERICA, CIO, or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3)of the Act.WE WILL offer to Earl Strong and Orville Cave immediate andfull reinstatement to their former or substantially equivalent,,positions without prejudice to any seniority or other rights and,privileges previously enjoyed; and we will make them and RobertW. Adams whole for loss of pay suffered as the result of thediscrimination against them.All our employees are free to become or remain members of theabove-named union or any other labor organization.EDWIN S. ROUGH, CLAUDE A. ROUGH, SR.,MINNIE K. ROUGH, MARGUERITE R. MUNSON,CLAUDE A. ROUGH, JR., and ROBERT W. ROUGH,Individually and as Co-Partners d/b/aROUCH'S SAWDIILL, LTD.Employer.Dated ----------By ------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderNathan R Berke, Esq.,for the General Counsel.Max K. Jamison, Esq.,ofJamison & Jamison,Porterville, Calif., andL.W.-Baxter, Esq.,Fresno, Calif, for the Respondents.Messrs. Kenneth McKee,Sacramento, Calif., andJoe F. Clark,Oroville, Calif.,for the Union. ROUCH'S SAWMILL, LTD.STATEMENT OF THE CASE ,303Upon an amended charge duly filed by International Woodworkers of America,CIO, herein called the Union, the General Counsel of the National Labor Rela-tions Board,' by the Regional Director for the Twentieth Region (Sail Francisco,California), issued his complaint dated March 13, 1950, against Edwin S. Rouch,Claude A. Rouch, Sr, Minnie K Rouch, Maiguerite R Munson, Claude A. Rouch,Jr., and Robert N. Rouch, individually and as co-partners d/b/a Rouch's Sawmill,Ltd, herein called the Respondents, alleging that the Respondents had engagedin and were engaging in unfair labor practices affecting commerce within themeaning of Section 8 (a) (1) and (3), and Section 2 (6) and (7) of theNational Labor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies of the charge, the complaint, and a notice of hearing were duly served onthe Respondents and the Union.With respect to unfair labor practices, the complaint alleged in substancethat the Respondents discriminated against four named employees because oftheir union membership and activities, in violation of Section 8 (a) (1) and (3)of the Act, and engaged in independent violation of Section S (a) (1) of the Actby specifically enumerated acts and conduct.The Respondents in their duly filed answer admitted the jurisdictional allega-tions of the complaint but denied the commission of the alleged unfair laborpractices.Pursuant to notice a hearing was held at Porterville, California, on April 11,12, 13, 1950, before William E Spencer, the undersigned Trial Examiner dulydesignated by the Chief Trial Examiner. All parties were represented andparticipated in the hearing where full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the issues wasafforded them.After the taking of evidence, the General Counsel's unopposedmotion to conform the pleadings to the proof was granted. The Respondentsand the General Counsel, respectively, filed briefs with the undersigned.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe Respondents, a limited copartnership, ire, engaged in the business oflogging timber and manufacturing lumber.Their operations are carried on inand near Springville, California.During the year 1949 the Respondents' pur-chases, consisting principally of timber, exceeded $25,000 in value, and duringthe same year the Respondents' sales of finished lumber exceeded $250,000 invalue, of which amount approximately 5 percent was shipped to points outsidethe State of California.The Respondents admit that they are engaged in com-merce within the meaning of the Act.IL TILE LABOR ORGANIZATION INVOLVEDInternational Woodworkers of America, CIO, is a labor organization admittingtomembership employees of the Respondents.The General Counsel and his representative at thehearing will be calledherein theGeneral Counsel,the National Labor Relations Board,the Poaid 304DECISIONSOF NATIONAL LABORRELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Characterandscopeof theissuesThis proceeding involves the operation of the Respondents' sawmill at or nearSpringville, California.The Respondents' business is seasonal, the mill beingin operation normally from about June to the middle of February. About 30persons are employed in the-operation of the millIn December 1948, a number of Respondents' employees became affiliated withthe Union, among them Earl Strong, Orville Cave, Howard Norris, and Robert 11'.Adams, the four employees alleged to have been discriminated against.Theseemployees, and others, wore union buttons from a time shortly after they becameaffiliatedwith the Union and, admittedly, the Respondents had knowledge oftheir union affiliation.Adams was elected vice president of the local union inDecember 1948, and later became president.Norris was secretary-treasurer.Norris and Strong attended meetings between representatives of the Respondents.and the Union in the late winter and spring of 1949, as union representatives.The Respondents opposed the Union and voiced this opposition to the em-ployees on several occasionsAt a safety meeting held in January 1949, ClaudeRouch, Sr., and Robert Rouch, of the respondent partnership, addressed theemployees in opposition to the UnionAt another safety meeting held justprior to a bargaining election conducted by the Board on June 29, 1949, RobertRouch read a statement prepared for him by the California Association ofEmployers, with which the Respondents are affiliated, in which the Respondentsurged their employees to vote against the UnionThe Union won the election,and after Respondents' objections to the conduct of the election had been over-ruled by the Board, the Union, on or about December 1949, was certified as bar-gaining representative of Respondents' employees in an appropriate unit.When, after a seasonal shutdown, the mill Iesumed operations in June 1949,Cave and Strong, who had been employed for the prior two seasons, were refusedemployment and two new employees were hired to take their place. In October1949,Howard Norris, the Union's secretary-treasurer, was dischargedInDecember 1949, the Respondents discharged the Union's president, Robert W.AdamsThese acts are alleged to have been discriminatory.Adams was laterreinstated.It is also alleged that Adams was discriminatorily denied employ-ment during the seasonal shutdown in the spring of 1949.B. Interference, restraint, and coeicionAt a safety meeting held in January 1949, shortly after organizational activi-ties had started among the employees, Claude Rouch, Sr., and Robert Rouch, ofthe Respondent partnership, addressed the employees in opposition to the Union.'Robert, called "Bobby" by the employees generally, referred to the wearing ofunion buttons and stated that the company was not "union" yet and would notbe until such time as a secret election was held when all would be allowed tovote ; stated further that it had come to his attention that the Union had beenmaking "grandiose" promises and that it did not appear fi om his point of viewof Respondents' operations that fulfillment of such promises would be possible.Folloui mg Bobby, Claude Rouch, Sr., his father, said that he had been informed2There are numerous versions of statements made at this meeting in the testimony ofwitnesses for both the General Counsel and the RespondentsThe undersigned has con-sidered the entire testimony and had based findings on nailually coiroboiative and credibletestimonyTestimony in conflict with these findings has been considered and rejectedIn certain other alleged statements no findings sic made because of a lack of sufficientlypeisuasive supporting testimony. ROUCH'S SAWMILL, LTD.305that an'employee had been warned that if she did not wear a union button shewould be thrown in the mill pond "Be damned sure you don't start nothinglike that because you won't get away with it," he warned.He had referenceto Stella Cameron, Respondents' bookkeeper and secretary, who testified thatshe had been told by one of the employees that if she did not sign a union cardshe would be thrown into the mill pond.There is also testimony, which I credit,that Claude Rouch, Sr, in his speech made statements to the effect that if theemployees tried to "run over him" they would be "butting their heads againsta stone wall," Such a statement may very well be construed as a threat, butthe context in which the statement was made varied according to the testimonyof several witnesses, and may have had reference to the Stella Cameron incident.The Respondents would be justified in stating in strong terms that they wouldresist any attempted reprisals against employees who did not choose to affiliatewith the Union. I am not persuaded, therefore, that Claude Rouch's statementswere violative of the Act, and Robert Rouch's statements, though stronglyworded in their opposition to the Union, appear to fall within the purview ofSection 8 (c) of the Act, with one exceptionDuring the course of his remarks Robert Rouch stated that certain benefitsof accommodations previously extended to the employees would no longer begrantedHo had reference to such matters as loans of money and extensionof credit, the purchase of gasoline on the mill property, and the privilege ofbuying lumber fi oni the mill at lower than retail pricesSeveral employeestestified coneei ping his remarks on this topic, and some tes0tified that lie saidthese benefits would be withdrawn if the Union came in' I believe this testi-mony represented the conclusions di awn by the witnesses rather than whatwas actually said, and I credit the testimony of other witnesses, including thatof Roach himself, that in his announcement of the withdrawal of benefits hereferred in general but not specific terms to difficulties the Respondents had hadin the administration of such benefitsIt also appears that the Respondentshad actually encountered some difficulty in connection with the extension of aloan to an employee, Otto McFerran, and that at least some of the employeeshad knowledge of this difficultyThis, however, does not explain satisfactorilywhy Robert Rouch chose to make the announcement of the withdrawal of bene-fits(it this Buie,and in a context of remarks addressed against the Union.Thei eis no showing as to when the difficulty with McFerian arose, whether or notthe matter had been adjusted at or prior to the time of Roach's speech, or whatit involved, and therefore no basis exists in the evidence for inferring thatRoach's announcement was a logical and timely follow-up of actual difficultiesencountei ed in the administration of employee benefitsThe contexts of anti-union remarks in which the announcement was made, however, inevitablycolors the statement itself and suggests that it was made at this place and atthis time for the specific purpose of discouraging union affiliation. Such aconclusion i5 strengthened by later statements on the same topic\V'hen Earl Strong, just pi for to the resumption of operations at the mill inJune 1949, attempted to learn from Ed Roach whether he would be given worknaming that season, Ed Rouch referred to the matter of "accommodations," andstated that they would ba discontinued ; that the Respondents had "leaned back-VA arils" in the past, but that in the future it a man was placed on a job and didThis testimony was, in several instances, elicited by leading questionsIt is also ne-lieved. on the basis of the undersigned's observation of Robert Rouch as a witness andscrutm, of his entree testnnony, that he was too adroit and cautious to openly and ex-plicitly threaten the emploiees with wwithdiawal of accommodations if the Union wassuccesstul in organizing the plant95-841-52-col q421 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot perform satisfactorily, "down the hill he goes" "You know why," Rouchsaid, and when Strong replied that he did, Rouch said, "That man down thereat Porterville has just made us look likes.o. b's."The Union's representative,Kenneth McKee, lived at Porterville, and so did McFerran with whom the Re-spondents had had some' difficulty over "accommodations"Rouch testifiedthat in this conversation with Strong lie was referring to the latter. This doesnot seem likely, however, because whatever the difficulty the Respondents hadhad with McFerran, it could hardly have been of a character which would, inRouch's words, have made the Respondents look like "s. o. b's." It is entirelylikely, however, that the propaganda of the Union's organizer, in the hinds ofthe Respondents, may have cast aspersions upon their ancestry (in the venacu-lar).Furthermore, if Rouch had had reference to McFerran, a fellow employeewell known to Strong, it is unlikely that he would have referred to hint as "thatman down there at Porterville "He might very well, however, 'have referred toMcKee in those terms. I conclude that in his conversation with Strong, EdItouch purposefully linked the discontinuance of accommodations with the ac-tivities of the Union's organizer.Finally,' in a prepared speech which he read at a safety meeting held shortlybefore the bargaining election of June 29, 1949, Robert Rouchagain referredto the withdrawal of "privileges "The paragraph of the speech in which thereference occurs, follows:'We really value the personal relationship which has always existed be-tween the management and with each of you as employeesUp to now youhave been free to come to us about any matter whateverAnd, as previouslymentioned, it has been our pleasure to help a number of you personallyIfthe union wins in this election you will no longer have this privilege and thefine personal relationship which has existed between you and usis goingto disappear. If theunion winswe will have to deal withyou on astrictlyimpersonalbasis.And we will no longer deal directly and individually withyou as heretofore-but only through the unionWe certainly would preferto keep our relationship as it has been !We sincerely hope you feel thesame way about itWhen, after having read this paragraph of the speech to the witness, the Gen-eral Counsel on cross-examination questioned: "What was that matteryou wererelerimg to here, about `It hasbeen our pleasureto help a number of you per-sonally?' "Rouch answered : "Financially or in other ways " The followingexaminationensued :Q All rightSo that in addition to loans, what you were referring toin helping them peisonally was the privilege of buyinglumber at lowerprices than they could get it retail and other accommodations you weregiving?A Yes.Q. And that is what you were referring to in this speech?A YesAt another point, however, Rouch testified : "I don't believe that is the in-terpretation I had when I read the prepared report. I believe the interpretationshould be that I did not believe if the union was voted in there would anylonger be the close personal relationship between employerand employee."'Robert Rouch admitted that he may have referred to the withdrawal of accommoda-tions on several occasions,but such references can be evaluated only in the context inwhich they occurc The entire speech is found in Appendix A of the Intermediate Report It has beenconsidered in its entirety in making the findings herein ROUGH'S SAWMILL, LTD.307I conclude that the reference to the withdrawal of privileges in the event theUnion won the election, appearing as it does in the context of a prepared speechwhich, in its entirety, is an argument against unionization, was deliberatelyplanted in the body of the speech for its coercive effect on the minds of theemployeesRobert Rouch, an adroit and resourceful witness, was quick torecognize that lie had made admissions adverse to the Respondents' position,and changed his testimonyI believe his admissions set forth above, representthe true purport of the reference. The threat of withdrawal of accommodationscontained in the preelection speech, together with the announcement of thewithdrawal of accommodations made during the safety meeting of January, andEd Rouch's statements to Earl Strong on the same topic, constitute calculatedthreats of reprisal not privileged because of constitutional immunity nor 8 (cAof the ActAccordingly, it is found that the Respondents, by threatening thewithdrawal of privileges and accommodations because of the union activitiesof their employees, interferred with, restrained, and coerced their employees inviolation of Section 8 (a) (1) of the ActI also believe, and find, that Ed Rouch s statement to Earl Strong, that inthe future-in contrast with the past when the Respondents had "leaned back-wards"-when a man was placed on a job and did not perform satisfactorily,"down the hill he goes," coupled with the statement, "and you know why," andreference to the Union's organizer, was coercive and violative of the Act. rnthe same category is Ed Rouch's statement to Orville Cave, when the latter- likeStrong came to inquire concerning his job when the mill resumed operations,that if the Union came in "we are going to have men that can handle lumber,not cotton pickers." In the one instance the threat is implicit, in the other ex-plicit, that the Respondents in the future would require a higher standard ofperformance from their employeesbecause of the UnionSuch statements had.the necessary effect of discouraging union affiliation and activities.Accordingly,,Ifind that each of these statements constituted interfei ence, restraint, andcoercion, in violation of Section 8 (a) (1) of the Act.'C. Thedisc,timanation against Robert AdamsAdams was employed about 2 weeks before the mill commenced operationsin June 1947.He did electrical work prior to the mill's opening and thereafter,except during closed seasons when he did electrical work solely, was, employedas a general maintenance man.As general maintenance man electrical workwas but one of his duties.Adams joined the Union in December 1948, was active in getting it organized,and' «as its first vice president, In January or February 1949, on an occasionwhen Ed Rouch was at his house, Adams informed the latter in answer to aninquiry, that union meetings were held in his home.He also attended meetingsbetween representatives of the Union and the RespondentsFrom the foregoingit is clear, and is not denied, that the Respondents were fully aware of his unionaffiliation and activities.In the closed season of 1949, Adams was not employed to do any electricalwork at the mill notwithstanding that such work was performed during this,6Glenn Stevens, a witness for the General Counsel, testified that Rouch told him thatif the Union came in the employees would lose money because he would "contract out"the greenchain.Stevens was not a convincing witness and no reliance is placed on higtestimony.There was other testimony proffered by the General Counsel on alleged inde-pendent 8 (a) (1) statements or incidents, all of which has been considered and foundlacking in sufficient probative value to establish a violation. 308DECISIONSOF NATIONALLABOR RELATIONS BOARDseason, and that electrical work had been performed by Adams during the closedseasons of 1947 and 1948.When the mill closed in February 1949, 0 V Isaacs, Respondents' millwrightand foreman, informed Adams that certain motors were to be moved and thisnecessitated the rewiring cf electrical switches and reconnecting the motors.Adams assumed that lie would do this work, but iihen in April he went tothe mill and asked Ed Rouch it he was to do the electrical work, Rouch repliedthat the Respondents were not going to "stick our their Becks" by having a full-time electrician when the Union came in ' Adams, accordingly, was refusedemployment during the closed season, and the electrical work was performed byan industrial electrician named Denton who, according to Ed Rouch, was "vei yhighly recommended by the Westinghouse people."There is no evidence that Adams was not qualified to do the electrical work's hich was performed by Denton, and the matter of his qualifications was notraised with him when lie was refused this work. During this same closedseason Adams did some electrical work for individual members of the respondentpartnership in the latter's homes and, because of this, it is argued that therewas no discrimination practiced against himitmay well be that it was notthe Respondents' wish to discriminate against Adams as an individual, but todeny employment at the mill was none the less discriminatory if it was deniedfor the reasons stated to Adams by Ed Rouch It is reasonably assumed fromliouch's statement that except for the Union, and what Rouch feared might bethe bargaining position of the Union on the employment of a full-time electrician,Adams would have been given the electrical work It is believed that Adamswas deprived of this work solely for the reasons stated to him by Ed Rouch,one of the respondent partners.This action necessarily had the effect of dis-couraging union affiliation and activities.Accordingly, it is found that bydenying Adams employment as an electrician during the closed season of 1949,the Respondents discriminated against him in violation of Section 8 (a) (3)of the Act, and thereby interfered with, restrained, and coerced their employeesin violation of Section 8 (a) (1) of the Act.There is very little dispute as to the basic facts of Adains' discharge inDecember 1949.Two days prior to his dischaige, during working hours andin the course of his employment as a maintenance man which took him intovarious parts of the mill, Adams informed several employees that a union meet-ing was to be heldOn December 16, Adams was called to the mill i,ffice whei e,upon his admission that he had engaged in this activity, he was discharged byRobert Rouch who told him that it was against company rules to engage insuch activity during working hours.Adams denied that he had knowledgeof such a rule.It is found that the Respondents had no rule prohibiting union activities oncompany time, and while it was well within their managerial domain to promul-gate such a rule absent discriminatory motives, inasmuch as they had notclone so their action in discharging Adams was clearly discriminatory.Thereis no evidence that Adams in passing on the information concerning a unionmeeting to fellow employees, left his own job or called any other employee fromhis job, or that production suffered as a consequence of this activity. Theevidence is to the contrary.Obviously, he was not discharged because theRespondents reasonably believed that he had interfered with production but'Adams so testifiedQuestioned if lie had made this statement. Rouch evaded a directanswer, testifying"I don't remember what the occasion was, but I do remember tellinghim [Adams] at some time or another we couldn't possihlti afford to have a lull-timeelectricianWe never had a full-time electrician " ROUCH'S SAWMILL, LTD.309because they objected to his union activityand believed,erroneously,that theybad been afforded a plausible pretext for his dischargeAs early as June, priorto resumption of operations,the Respondents had shown a desire to oust Adamsfrom their employ when Ed Rouch asked Isaacs if be would not prefer ayounger manin Adams'placeIsaacs replied thathe wouldrather keepAdams.Adams was reinstated to his job on or about January 1950,but he was notcompensated for the time that lie lost as a result of his discharge.It is found that the Respondents discharged Adams on December`16, 1949,because of union and conceited activities,thereby discouraging membershipin the Union in violation of Section 8 (a) (3) ofthe Act,and interferi ng 'with,restraining,and coercing their employees in violation of Section 8 (a) (1) ofthe Act sD Thedisahai qeof J]w I Strongand Orville Cave'Strong and Cave were employed by the Respondents at or near the start ofthe 1947 season, and worked for the Respondents continuously thereafter, whenthe mill was in operation, until the start of the 1949,season when they wererefused further employment.Both were employed on the greenchain during the1048 season and until the mill closed down in February 1949Their employmentrecord prior to the 1948 season is not clearly defined.Cave testified that heRent on the greenchain a month or 5 weeks after lie was hired; Strong appearsto have been assigned to this operation later, but, in any event, worked on thegreenchain most or all of the 1945 season.The greenchain is it frame or platform, equipped with moving chains overwhich the newly sawn or "green" Jumber is drawn after it has passed throughthe trimmerMen ai e stationed on either side of this platform and as thelumber comes over the greenchain it is their job to remove it, sort and stack itin piles alongside the platform, according to the varying lengths and widths.The lumber is then trucked away. The operation of the greenchain is a con-tinuous one, and any failure of the men to remove the lumber at the properstation would cause an interruption in the operation of the mill In some re-spects it has'the characteristics of an assembly line in a modern industrial plant.During the 194S season, three men were regularly employed on the green-chain: Strong, Cave, and Jack Pritchett.Elmer Milford Cranford, a brother-in-law to Pritchett, supervised the operation.In January or February 1949, a few weeks before the mill closed, during theoperation of the greenchain, Cave was struck across the face by a piece oflumber and suffeted a slight injury.This occurred while he and Strong wereengaged in removing lumber from the greenchain. Cave went to the office wherehiswound was treated and taped by Respondents' secretary, Stella Cameron.Cave testified concerning the incident at the office. "The stenographer, she askedme, says, `It looks like you got something in the side of the mouth,' and I justlaughed and I said, 'Oh, that At kie, lie hit me with a board !' " Strong wascalled "Arkie" by his fellow employees.Cave returned to work only a fewminutes after the accident occurred.There is no evidence, other than his state-BThere is eiidence that follomug the bargaining election of June 29, Ed Rouch toldAdams that lie would ' hate" to be in Adanis' shoesThe discussion in the course ofwhich this statement was made concerned Adauis' failuie to make certain "challenges" atthe election, for which onussion Rouch apparently thought Adams would be censured bythe UnionI am convinced that Rouch made the statement in a jocular manner and thatitwas not intended to have. and did not have, the force of a threat'In making these findings, all the evidence has been considered and testimony whichdoes not accord with these findings, though considered, has been rejected as not credible. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDinent to Cameron,that he attributed his injury to negligence on the part ofStrong.A few weeks before the mill resumed operations in June 1949, Strong, accom-panied by his son-in-law, Merle Powell, went to the mill to inquire concerningStrong's job.Powell had received a card from the Respondents directing him toreport back to work when the mill resumed operations, but Strong had notreceived such notification.At the mill, Strong saw Ed Rouch, who told him thathe was pretty sure the greenchain operation would be "contracted out" for thecoming season.By "contracting out" Rouch meant that payment for'handlingthe lumber from the greenchain would be made on the basis of the footage oflumber handled instead of an hourly wageHe also said that Pritchett wouldbe given the first chance at contracting for the job 10 Further in the course ofthis same conversation, Rouch said that there would be no more accommodationslike there had been the previous year ; that if a man was put on a job and couldn'tPorterville has just made us look like s o. b's." , This reference, it has beenfound above, was to the Union's organizer, McKee.Cave also visited the mill prior to its resumption of operations.He sawCranford, overseer of the greenchain, and Cranford told him, apparently withreference to Cave's job on the greenchain, "I guess I kind of fouled the deal up."Cave then saw Ed Rouch and told him, "I hear that I am all messed up."Rouch replied that it was "just one of those things," and further said that ifthe Union came in, "we are going to have men that can handle lumber, notcotton pickers." 11Both Strong and Cave went to the mill on the day that it resumed operations,on or about June 13. Strong started to work on the greenchain but Ed Rouchtold him, "Arkie, we have got this contracted out." Two men, strangers toStrong, went to work on the gieenchain. Strong, apparently still not certain asto whether or not lie was to be given work, saw Robert Rouch later on that day,and Rouch told hun, "We are just replacing a few men."When Strong askedif he was being discharged because of the Union, and told Rouch that he was nomore active in the Union than some others, Robert Rouch replied that he was notbeing discharged because of the Union, but because it had been teported thatStrong "hurt some of the then on the job." 12Before Strong left the mill, Robert Rouch gave him a letter ofrecommendationwhich bears the following text : laMr. Strong wol ked for us two summer seasons as a general hand and asa lumber handler10 Strong testified that Rouch said if Pritchett (lid not contract for the job it would beup to him, StrongRouch admitted that lie said Patchett would have first chance atthe contract, but denied that he said that in the event of Pritchett's'refusal, Strong wouldhave next chance. It seems unlikely that Rouch would have made such a commitment toStrong, though lie may very well have said something from which Strong inferred thatliewould have second chance at the contractThus, at one point in his examination.Strong testified that Rouch said that the older men would have first chance at contractingfor the work on the gieenchainAnd it is clear that following his conversation withRouch, Strong still did not know that he was to be refused further employment.11 Cave so testifiedRouch admitted that lie may have used the term "cotton pickers,"though he slid not recall doing so, but otheiwise denied that lie made the statementattributed to him by CaveI have credited Cave's testimony and in doing so, have givenweight to the fact that Rouch made it sinul.u statement to Strong I have also taken noteof the fact that Rouch's testimony was liberally interspersed with "I don't recall," whenquestioned concerning conversations and events of recent months12This finding is based on Strong's credited testimony,not specifically denied by Rouch13 Strong testified that Roach volunteered the letter of recommendation;Rouch testifiedthat Strong requested it.The conflict having no material bearing on the issues is notresolved. ROUCH'S' SAWMILL, LTD.311Mr. Strong was always to work on time and missed very few days forany reason at all.Mr. Strong is leaving our employ through mutual consent having finishedthe past season.He is a willing and eager worker and will try any job.14Cave also reported at the mill on the day operations were resumedHe sawEd Rouch and said, "Ed, I guess me and Arkie is blackballed."Rouch replied,"No, I am just replacing you guys with better men "Rouch had, in fact, contracted with Daniel Althof and Milton Dinsmore, twomen not previously employed by the Respondents, prior to the resumption ofoperations.During the course of the hiring, Rouch spoke of the coming bar-gaining election, stated that he was opposed to the Union, and ascertained fromAlthof and Dinsmore that they were not affiliated with it union."Althof andDinsmore worked for the Respondents only it few weeks after which, apparently,the greenchain was operated as it had been prior to their employment.The Respondents' defense with respect to Strong is that the latter workedtoo fast, and was nervous and excitable and therefore a hazard to the safetyof men working with him. The defense with respect to Cave is that he workedtoo slow and idled on the jobEd, Robert, and Claude Rouch, Pritchett, Cran-ford, and others, testified in support of the respondents' position.Cranford, overseer of the greenchain operation, testified concerning Strongthat Strong "was a reckless typeHe did work fast and he disregarded safetyaltogether when he was in a rush, for himself and for the other employees withhim " Cranford further testified that he had told Strong to slow down but thatStrong didn't follow orders "too well "Concerning Cave, Cranford testified : "He was of the slower type.He onlyworked when lie had to, when you were right up against him, when he wasforced to-I mean he done his share of the work only when he was put upagainst the wall and actually had to get in and do it . . . if there was anyeasier or lighter work, that was usually where he was at."Cranford admitted, however, that he told Cave he was sorry that he hadgiven the latter an adverse recommendationQuestioned as to why he madethis statement to Cave, Cranford testified : "Because I recommended for himto be transferred off the greenchain and I later learned that he was going tobe replaced entirely and taken off the job, be fired."It is needless to report in detail the testimony of all the other witnesses forthe Respondents, inasmuch as they all testified in general terms that Strongwas fast and excitable and that Cave was slow and did less than his share ofthe workWith the exception of Pritchett, none of these witnesses had theopportunity of continuous observation of work on the greenchain that wasafforded Cranford as overseer of this operation.Pritchett, who left Respondents'employ at the close of the 1948 season, testified that he had said that he wouldnot work on the greenchain with Strong and Cave anotherseason,but thereis no evidence that he made such a threat to the Respondents, and the fact is14This letter has two obvious misstatements I Strong worked throughout the 1948season and most if not all of the 1947 season ; 2 Strong was discharged, and thereforehe did not leave Respondent s employ"through mutual consent."15These findings are based on Althof's credited testimony.Rouch admitted that liemay have referred to the bargaining election in his conversation with Althof and Dins-more, denied that he told them he was against unions, but to numerous questions on cross-examination concerning this conversation his answer was, "I don't remember." I am con-vinced and find that lie broached the subject of unions in his conversation with thesetwo applicants for employment for the purpose of ascertaining whether or not they weremembers of a labor oiganization,and was successful in eliciting from them the informationhe wanted. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he left the employ of the Respondents for a better jobThereis noevidencethat any employee other than Pritchett objected to working with Strong andCave, and itis clearthat the latter felt that Pritchett was favored in his workby Cranford, his brother-in-law.Cranford and Pritchett both joined the Unionbut paid no dues other than the initiation fees, and Cranford, though hewas the Union's first president, admittedlyseldom attended union meetings.It seems obviousthat Cranford, who supervised the greenchain operation andhad the authority to recommend for discharge, was closelyidentifiedwithmanagement.ConclusionsAdmittedly, Strong was a fast and willing worker.That he was also somewhatnervous and excitable seems equally well established and is consonant withthe undersigned's observation of his demeanor as a witnessThat he was a fastand hard worker would seem to be a definite asset for one whose job was tohandle lumber from the greenchain.The flow of lumber over the greenchain isuneven and there are occasions when the men assigned to it are required to beagile and work fast if the lumber is to be removed at its proper station 'G Fur-thermore, Robert Rouch testified that it was expected at the beginning of the1949seasonthat the mill would saw 10,000 more feet of lumber than duringthe previous season and that this additional amount would be handled fromthe greenchain without an increase in manpower.We may reasonably assume,therefore, that Strong was the ideal man for the job unless his temperamentwas such that he created a safety hazardThe testimony of the Respondents'witnesses,as seenabove, is that lie did create a safety hazard.From all theevidence it appears, however, that although Strong was on the greenchain formost if not all the 1948 season only one accident occurred during this entiretime which could have been attributed to himThat accident was of a veryminor character and it is impossible to conclude from the evidence that it wascaused by Strong's inept or careless handling of the lumberAll reasonableinferences are to the contrary.Cave, who suffered the injury, testified con-cerning the mishap, "I might have did the same thing to him [Strong] "There are other reasons for concluding, as I do, that the testimony that Strongcreated a safety hazard was greatly exaggerated.According to Robert Rouch,the Respondents are particularly zealous of their safety recordThis is. ofcourse, highly commendableBut if Strong really created a safety hazard byhis work on the greenchain, it strains credulity to believe that the Respondents,knowing this, would have retained him in their employ through the 1948season.Similarly, with respect to Cave, if the latter was too slow for the job andshirked his work, it is difficult to believe that the Respondents would have hiredhim back for the 1948 season and retained him in their employ throughout thatseason.He, like Strong, was never warned that his workwas not satisfactory,and both he and Strong left at the end of the 1948 season believing that theywould still hold their jobs on the greenchain when the mill resumed operations inJune of 1949."Finally, assuming without finding that neither Strong nor Cave were satis-factory on the greenchain and the Respondents only sought to replace them"Ed Rouch's testimony:"There is so much lumber comes out on the gi cenchain ithas all got to be pulledIf it isn't pulled, it is going to hold up the mill itself "17This is not to say that Strong was never criticized for his work on the greenchain..He admittedly had been cautioned by Cranford on one or more occasions to "slow down"and not to get excited when lumber came over the greencham in large quantities, but hewas never disciplined or warned that he would lose his jobCave's testimony that hisn ork on the greenchain was never criticized, is credited. ROUCH'S SAWMILL, LTD.313with, abler men, this does not fully explain why they were not offered otherwork at the millCranford, by his own admission, did not recommend Cave'sdischarge; he only recommended that he be transferred from the greenchainto other work, and when he learned that the latter had been discharged heexpressed himself as sorry that he had made the recommendationAs toStrong and Cave, Robert Roach testified that they were not offered otherwork because the same faults which made them unfit to continue on the green-chain disqualified them for other work.This testimony is not convincing.Asto Cave, Cranford's testimony is to the contrary, he obviously considered Cavequalified for other work or lie would not have recommended his transferAndas to'both Strong and Cave, O. V Isaacs, Respondents' millwright and foreman,testified that their work on the lath machine, before they were transferred tothe greenchain, was satisfactoiy'BThe Respondents' opposition to the unionization of their employees has beenreviewed above. It was strong and for the most part forthrightDuring thespring of 1949, there were conferences between repesentatives of the Union andthe Respondents, which resulted in an agreement for a bargaining election to beconducted by the Board. Sti ong attended these conferences and was thereforeidentified to the Respondents as a union adherent and leader.Cave, though lessactive than Strong, was also known to the Respondents as a union elan. ThePlectron was held on June 29, shortly after the milt had n esumed operations,and a few days prior to it the Respondents reiterated their opposition to theUnion through a prepared speech delivered by Robert Rouch to the employees.While the precise date on which the election agreement was executed is notin evidence, it is a fair assumption that the Respondents knew prior to theresumption of operations in June that such an election would be heldAdefinite link between the discharge of Strong and Cave and the approachingelection is found in the circumstances under which Althof and Dinsmore, whoreplaced Strong and Cave on the greenchain, were hired. In the course of theirhiring, Ed Rouch volunteered the intormation that a bargaining election was tobe held among the Respondents' employees, stated Respondents' opposition tothe Union, and ascertained from them that they were not members of a union.In this manner, Ed Rouch made certain that the men hired to replace Strongand Cave were not union men.Upon the basis of the entire evidence I am convinced, and find, that theRespondents refused ieeniployment to Strong and Cove, thereby dischargingthem, because of their union affiliation and activities.By the said discharges,the Respondents discouraged membership in a labor organization in violationof Section S (a) (3) of the Act, and interfered with, restrained, and coercedtheir employees in violation of Section 8 (a) (1) of the Act.E. The discharge of Howard NorrisNorris was employed by the Respondents in August 1948 and worked forthem continuously thereafter, when the null was in operation, until he wasdischarged on or about October 16, 1949. From December 1948, until his dis-charge, except for a brief period when lie was on the trimmer, he was employedon the edger, where it was his duty to sort the lumber that came off the edger,is Isaacs' testimonyQ Did you observe the work of Strong and Cave while they worked under you?A Well, I hadno complaints while they were on the machinesQ Did you regard them as good workers?A. I would say they were. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDplacing that which was suitable for use as car strips of crossaLms on thetrimmer table where it was transferred to the trunsaw for further processing,and discarding the remainder by placing it in a chute where it was conveyedto the burner. It is the Respondents' position that he was discharged for un-satisfactory work on the edger, and Ed Rouch, Claude Rouch, Sr, Alden Munson,and others testified in support of this positionEd Rouch admitted that Norris' work on the edger was satisfactory untilafter he had worked as a relief man on the trimmer for a week or twoThisoccurred some 4 to 6 weeks prior to his discharge It was after he returnedto his job on the edger, according to Rouch, that he "slackened off" and began to,throw good lumber down the conveyorAdmittedly, Ed Rouch spoke to himon at least three occasions during this period, each time admonishing himagainst discarding good lumber, and at the same time warning him to keepthe transfer table clear of discard edgingsOn the last of these occasionswhen Rouch admonished him, Norris told Rouch he wished he would go ahead_and fire him, he "didn't care."Rouch replied that he would see Isaacs, millforeman and Norris' supervisor.He was not discharged, however, until abouta week later, and although Isaacs had full authority both to hire and discharge,it was Ed Rouch who told him that he was discharged.Claude Rouch, Sr., and Alden Munson testified that they had observed lumberfrom the edger which had been discarded by Norris and which was suitablefor use, and Claude Rouch, Sr , testified that he personally ordered that Norrisbe discharged.There was also some evidence apparently offered to show that Norris wasso careless in his work that he created a safety hazard to the men who workedon the trimsaw. Silas Croy, who ran the trimsaw, testified that he was hit onthe leg when Norris threw an edging at the conveyor and missed, but headmitted that he did not report the incident to the Respondents and that itoccurred in 1948.Obviously, therefore, the Respondents had no knowledge ofthis incident at the time'Norris was discharged and, in any event, it happenedin a period when Norris' work on the edger admittedly was satisfactory.Claude Rouch, Sr, testified, however, that Croy told him that he was going toquit on account of Norris, that Norris had "let some boards get through andit hurt his hand " Croy, in his own testimony, made no reference to such aninjury and, as has been seen, testified that he did not report the incident whichoccurred in 1948.Admittedly, on one occasion, an unidentified person was hitby a slab pulled by Norris, but it is Norris' undisputed testimony that the inci-dent occurred through the negligence of the person who was hit. The injuryinflicted, if any, was apparently slight, and there is no evidence that the matterwas ever brought to the attention of the Respondents. I conclude that theRespondents had no reasonable grounds for believing that Norris' work as anedger puller created a safety hazard, and that no such considerations enteredinto their decision to discharge himNorris testified that each time he was criticized by Ed Rouch for throwinggood lumber down the chute, he threw more material on the transfer table forconveyance to the trimmer, although in his judgment not all of it was suitablefor laths, and that each time he did so, the man who ran the trimsaw com-plained.Silas Croy, a witness for the Respondents, testified that Norris didnot get the edgings out of the lumber as it came on to the transfer table, andthat he had complained to Robert Rouch that he would quit unless a changewas madeHe further testified, however, that Norris was "improving" towardthe last.Raymond Taylor, who worked on the trimmer with Croy, was alsocritical of Norris' work on the edger and complained to Ed Rouch, but his criti-cisms, unlike that of Ed Rouch, were directed at the period before Norris was ROUCH'S SAWMILL, LTD.315on the trimmer as well as after he returned to the edger. Finally, 0. V. Isaacs,Norris' supervisor, testified that he thought Norris was a good man until afterhe had received complaints from Claude and Ed Rouch a few days before Norriswas discharged.It being conceded by the Respondents Claude and Ed Rouch, that Norris'work on the edger was satisfactory until some 5 or 6 weeks prior to hisdischarge when he was returned to the edger after a temporary assignment onthe trimmer, it would appear that there would exist some plausible explanationwhy he suddenly became so unsatisfactory on the job that Ed and Claude Rouchand Alden Munson should all have had occasion to observe that he was throwingaway good lumber. There was some attempt to show, through the testimony ofEd Rouch, that work on the trimmer represented advancement to Norris, andhaving failed to qualify on the trimmer he was thereafter dissatisfied and delib-erately provoked Ed Rouch into discharging him.Further testimony showed,however, that Norris was never offered a permanent job on the trimmer; thathe was placed on the trimmer as a relief man, without increase in wages, whenone of the trimmers suffered an injury. There is no basis in the evidence, there-fore, for inferring that Norris had any reasonable expectancy of remaining onthe trimmerFurthermore, there is no explanation why Norris would discardlumber suitable for the trimmer unless his judgment was poor, inasmuch as theedger puller must continuously apply his judgment in deciding which lumber toplace on the transfer table and which to throw down the chute for conveyanceto the burnerBut if Norris' judgment was poor he could never have been satis-factory on the edger, and the Respondents admit that he was satisfactory prior tothe period in question.The picture which emerges from the testimony on Norris' last few weeks ofemployment, shows him impaled on the horns of a dilemma. Ed Rouch wasamomshing him to pile more lumber on the transfer table and he was attempt-ing to-do so, although against his own judgment on what constituted lumbersuitable for the trimmer, and yet when lie did so he was critized by the men onthe trunsaw for not keeping the transfer table clean of edgings that were onlyfit for discard. It does not appear to be unreasonable behavior on his part thatafter several weeks of this, and repeated warnings by Rouch, he should tell.Ed Rouch to go ahead and fire him.The evidence fails to convince me that Norris, after a brief relief job on thetrimmer, returned to his regular job on the edger so disgruntled that he setabout deliberately to provoke his discharge, and yet it is necessary to believethis if the Respondents' witnesses are credited, for otherwise there is no way toexplain Norris' sudden failure in judgment. I conclude that he was subjectedto deliberate harassment in the hope that he would provide the Respondentswith a pretext for his discharge. In reaching this conclusion,I am impressedwith the testimony of his supervisor and the mill foreman, Isaacs, who thougha reluctant witness for the General Counsel, admitted that he had regardedNorris as a satisfactory employee until he received complaints from Ed andClaude Rouch a few days prior to Norris' discharge It seems obvious thatIsaacs, who observed Norris' work "about once in half a day," would not havebeen totally in 'that Norris had changed from a satisfactory edger pullerto one who recklessly threw away good lumber and neglected the transfer table,if such were the factNorris, secretary-treasurer of the Union, had on at least two occasions par-ticipatedas a unionrepresentative in conferences with the Respondents, andwhile the Union had won the bargaining election of June 29, it had not yet beencertified at the time of Norris' discharge due to the fact that Respondents'objections to the conduct of the election were still pending before the Board. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDHis discharge, I am convinced and find, is attributable to his union membershipand activities, and had the necessary effect of discouraging membership in alabor organization in violation of Section 8 (a) (3) of the Act.By the saiddischarge the Respondents interfered with, restrained, and coerced theiremployees in violation of Section 8 (a) (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of 'the Respondents set forth in Section III, above, occurring inconnection with the operations of the Respondents described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in certain unfair laborpractices, it will be recommended that they cease and desist therefrom, andtake certain affirmative action which the undersigned finds will effectuate thepolicies of the Act.It has been found' that the Respondents discriminatorily discharged EarlStrong, Orville Cave. Howard Norris, and Robert W. Adams because of theirunion activities, and discriminatorily refused Robert IV, Adams employmentluring the 1949 closed season. It will be recommended that the Respondentsoffer Strong, Cave, and Norris immediate and full reinstatement to their formercr substantially equivalent positions,"' without prejudice to their seniority orOther rights and privileges, and make them whole for any loss of pay which theymay have suffered by reason of the Respondents' discrimination against themby payment to each of them of a sum of money equal to that which he would haveearned as wages from the date of his discharge to the date of Respondents' offerof reinstatement, less his net earnings 20 during said periodThe back pay shallbe computed in the ina vier established by the Board inF. IV. Woolworth Com-panyzland the Respondents shall make such records available as is hereinafterprovidedWith respect to Robert W. Adams, it is recommended that the Re-spondents make him whole for any loss of pay which he may have suffered byreason of the Respondents' discrimination against him by payment to him of asum of money equal to that which he normally would have earned as wagesduring the closed season of 1949 and from the date of his discharge to the dateof his reinstatement, less his net earnings during this latter period.The character and scope of the unfair labor practices found to have beencommitted by the Respondents indicate an intent to interfere generally withthe rights of the employees as guaranteed by the Act. It will therefore be rec-ommended that the Respondents cease and desist from in any manner interferingwith, restraining, or coercing their employees in their right to self-organization. 22On the basis of the above findings of fact and upon the entire record in thecase, I make the followingCONCLUSIONS OF LAw1. International Woodworkers of America, CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act19The Chase NationalBank,65 NLRB 827.20 CrossettLiunber Co , 8NLRB 440, 497-9821 90 NLRB 289.z2May Department Stores,326U. S. 376. PAUL W. SPEER, INC.31.72.By discriminating in regard to the hire and tenure of employment of EarlStrong, Orville Cave, Howard Norris, and Robert W. Adams, thereby discouragingmembership in International Woodworkers of America, CIO, the Respondentshave engaged in and are engaging in unfair labor practices within the meaningof Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the Respondents haveengaged in and are engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning cf Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]PAUL W.SPEER, INC.andPAULESPARZAINTERNATIONAL HOD CARRIERS' AND COMMOZSLABORERS'UNION OFAMERICA,LOCAL300,AFL,ANDLosANGELES BUILDING AND CON-STRUCTLoNTRADESCOUNCILandPAUL ESPARZA.CasesNos.21-CA-844 and 21-CP-276.May-It,1951Decision and Order Remanding CasesOn January 30, 1951, Trial Examiner James R. Hemingway dis-missed from the bench the consolidated complaints in the above cases.To the extent herein material, the Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudicialerror was committed.The rulings are hereby affirmed.The Boardhas considered the Trial Examiner's order, the General Counsel's re-quest for review, the Respondent Union's brief, and the applicableportion of the record in these cases, and makes the following findings.The Trial Examiner concluded that while the operations of Re-spondent Speer' were substantial and not wholly unrelated to inter-state commerce, it would not effectuate the policies of the Act toassert jurisdiction.During 1950 Speer was engaged in constructionoperations valued at $280,000 for General Paint Company, an inter-state corporation selling more than $500,000 worth of goods out ofState.The Trial Examiner decided that this fact did not bring Re-spondent Speer within the rule of theHollow Tree 2case, because theenterprise was not "customarily or regularly furnishing goods orservices to a corporation engaged in interstate commerce."We do not agree with the Trial Examiner that an employer mustcustoinari,ly and regularlyfurnish goods to an interstate corporationIAt the hearing Paul W. Speer, an individual, was joined as respondent.2 InHollow Tree Lumber Company,91 NLRB 635, the Board decided that it would assertjurisdiction over any enterprise which furnishes goods or services valued at $50,000 essen-proscribed by the Act in the course of their employment.Newspaper and Mail Deliverers."at $26,000.94 NLRB No. 59.